Citation Nr: 0526307	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service in the US Navy from July 
1932 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  That decision denied entitlement to 
service connection for tinnitus and determined new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
had not been received.  The veteran was notified of the 
decision and he appealed to the Board.  

In May 2004, the Board concluded that the veteran had indeed 
submitted new and material evidence sufficient to reopen his 
claim.  As such, the veteran's claim was partially granted.  
However, the Board further concluded that it did not have 
enough evidence in the claims folder to make a determination 
as to whether service connection should be granted for 
bilateral hearing loss.  Hence, the Board remanded that 
issue, along with the issue of entitlement to service 
connection for tinnitus, to the Appeals Management Center 
(AMC) for the purpose of obtaining additional medical 
evidence.

The veteran underwent additional medical testing in March 
2005.  During that examination, the doctor etiologically 
linked the veteran's current bilateral hearing loss with the 
veteran's military service.  Also obtained were the veteran's 
audiological treatment records from his local VA medical 
center.  The results were reviewed by the AMC and in June 
2005, service connection was granted for bilateral hearing 
loss.  As this is a total grant of benefits, this issue is no 
longer on appeal.  The AMC did, however, continue to deny the 
veteran's request with respect to tinnitus.  The claim has 
since been returned to the Board for review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that tinnitus is the result of noise 
exposure during service. 


CONCLUSION OF LAW

Tinnitus was incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for tinnitus.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has found that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has asserted that he suffers from tinnitus and 
that this condition is due to his twenty-one years on active 
duty aboard various ships and also as a result of his now 
service-connected bilateral hearing loss.  The veteran 
contends that he has been suffering from some type of ringing 
or noise in the ears for years but that he really did not 
know that this was an actual disability called tinnitus.  He 
maintains that for over 20 years he was exposed to loud ship 
engine noises and weaponry fire, and that such exposure lead 
to the development of the tinnitus.

To support his assertions, the veteran submitted a statement 
from his personal physician, M. Gebauer, MD, dated July 19, 
2000.  Dr. Gebauer stated:

It is my medical opinion that after 
review of this member's service records 
that his bilateral hearing loss and 
bilateral tinnitus were caused by the 
exposure to acoustical trauma the veteran 
suffered in service.

While the veteran's audiological treatment records were 
obtained from the VA medical center close to the veteran's 
residence, the veteran's private audiologically important 
records were also obtained.  These records do show treatment 
for and complaints involving bilateral hearing loss.  They 
are silent as to complaints involving tinnitus.

Following the Board's Decision/Remand of May 2004, as noted 
above, the veteran did undergo additional audiological 
testing and an examination.  That examination was 
accomplished in March 2005.  The examiner noted that she 
reviewed the veteran's complete claims folder along with the 
veteran's service medical records.  The examiner reported 
that the veteran had been exposed to noise exposure through 
his proximity to the firing of three, five, and eight inch 
"guns" onboard the ships he was assigned thereto.  Upon 
completing her review of the evidence, and after further 
talking with the veteran, the examiner concluded that the 
veteran's tinnitus was not related to his military service 
because the tinnitus occurred "long after [the veteran] left 
the Navy".  

The veteran and his representative have advanced contentions 
to the effect that the statement provided by Dr. Gebauer 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2004) since 
a medical professional has linked the veteran's tinnitus with 
his military service.  The Board, however, finds this 
statement somewhat speculative at best.  That is, the opinion 
seems to have limited weight as the statement fails to assert 
a medical basis upon which the supposition was predicated.  
The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his (Dr. Gebauer) suppositions are 
no better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Nevertheless, the Board finds that for the same reasons why 
it discounts the statement made by the veteran's private 
physician, Dr. M. Gebauer, it must also discount the opinion 
provided by the VA doctor in March 2005.  That is, although 
the doctor opined that she had reviewed the veteran's claims 
folder, she only provided a one line sentence with respect to 
her opinion.  That is, she did not refute Dr. Gebauer's 
previous statement, she did not discuss the veteran's 
statements with respect to the tinnitus intertwined with the 
bilateral hearing loss, and she did not comment on the 
etiology of the tinnitus.  Therefore, for the reasoning 
provided, the Board finds that both statements are of limited 
value.

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's service 
medical records and personnel records do not contradict the 
assertions made by the veteran.  Moreover, since the veteran 
filed his claim, his recitation of the symptoms produced by 
the tinnitus and how long it has bothered him has remained 
consistent.  He has not waivered in his assertions.  The 
Board believes that the veteran's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2004).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court further pointed out that under 
the benefit of the doubt doctrine established by Congress, 
when the evidence is in relative equipoise, the law dictates 
that the veteran prevails.  In view of the foregoing, the 
Board finds that the evidence is, at least, in equipoise.  
Because the evidence is in equipoise, and since the appellant 
is supposed to be afforded the benefit-of-the-doubt, the 
Board concludes that the veteran's tinnitus is the result of 
or was caused by noise exposure in service.  


ORDER

Service connection for tinnitus is granted.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


